Name: Decision No 1/93 of the ACP-EEC Customs Cooperation Committee of 16 April 1993 derogating from the definition of the concept of 'originating products' to take account of the special situation of Lesotho with regard to its production of certain garments
 Type: Decision
 Subject Matter: leather and textile industries;  Africa;  international trade;  tariff policy
 Date Published: 1993-05-19

 Avis juridique important|21993D0519(01)Decision No 1/93 of the ACP-EEC Customs Cooperation Committee of 16 April 1993 derogating from the definition of the concept of 'originating products' to take account of the special situation of Lesotho with regard to its production of certain garments Official Journal L 123 , 19/05/1993 P. 0032 - 0033DECISION No 1/93 OF THE ACP-EEC CUSTOMS COOPERATION COMMITTEE of 16 April 1993 derogating from the definition of the concept of 'originating products` to take account of the special situation of Lesotho with regard to its production of certain garments(93/319/EEC)THE ACP-EEC CUSTOMS COOPERATION COMMITTEE, Having regard to the Fourth ACP-EEC Convention signed at LomÃ © on 15 December 1989, and in particular Article 31 (9) of Protocol No 1 thereto, Whereas Article 31 of Protocol No 1 to the Convention concerning the definition of the concept of 'originating products` and methods of administrative cooperation makes provisions for derogations to be made from the said Protocol by the Customs Cooperation Committee, in particular to facilitate the development of existing industries or the creation of new industries; Whereas Decision No 1/91 of the ACP-EEC Customs Cooperation Committee (1) granted a derogation from the definition set out in Protocol No 1 in respect of certain garments; Whereas the ACP States have submitted a request from the Government of Lesotho for that Decision to be extended until 1 March 1996; Whereas on extension has been requested in respect of certain knitted or crocheted garments; Whereas the requested derogation is justified under the relevant provisions of Protocol No 1 and it cannot cause serious injury to an established Community industry, provided that certain conditions relating to quantities, surveillance or duration are respected, HAS DECIDED AS FOLLOWS: Article 1 Notwithstanding the special provisions of Annex II to Protocol No 1, the products listed in the Annex to this Decision manufactured in Lesotho shall be considered as originating in the ACP States subject to the conditions set out below. Article 2 The derogation provided for in Article 1 shall relate to products exported from Lesotho to the Community between 1 March 1993 and 28 February 1996, for the annual quantities set out in the Annex. Article 3 The competent authorities of Lesotho shall take the necessary steps to carry out quantitative checks on exports of the products referred to in Article 1. To this end, all the certificates issued by them under this derogation shall refer to this Decision. The competent authorities of Lesotho shall send to the Commission every three months a statement of the quantities in respect of which movement certificates EUR.1 have been issued pursuant to this Decision, indicating the numbers of the certificates issued. Article 4 The ACP States, the Community and the Member States shall be bound, each to the extent to which it is concerned, to take the measures necessary to implement this Decision. Article 5 This Decision shall enter into force on 16 April 1993. Done at Brussels, 16 April 1993. For the ACP-EEC Customs Cooperation Committee The Chairmen Francis K. MUTHAURA P. WILMOTT ANNEX >TABLE>